United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TROOP SUPPORT AGENCY, Fort Sill, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1557
Issued: October 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 18, 2013 appellant filed a timely appeal from a May 23, 2013 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. As more than 180 days has elapsed from the date of the last merit decision on
February 16, 2011 to the filing of this appeal on June 18, 2013, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only
has jurisdiction over the nonmerits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not establish clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On September 23, 1975 appellant, then a
37-year-old stock clerk, sustained an injury to his back while lifting a steel conveyor belt.
OWCP accepted his traumatic injury claim for right lumbar muscle strain under File No.
xxxxxx397. Appellant also sustained injuries to his head and left shoulder on April 26, 1978.
OWCP accepted his traumatic injury claim for hematoma of the scalp and contusion of the left
shoulder under File No. xxxxxx587.
By decision dated October 7, 2005, the Board dismissed appellant’s appeal at his
request.2 On November 30, 2006 the Board dismissed an appeal, finding that he did not intend to
appeal a decision in this case.3 In a December 11, 2006 decision, the Board affirmed OWCP’s
August 10, 2005 decision, finding that appellant failed to establish that he sustained a recurrence
of disability in March 1980 that was causally related to his accepted April 26, 1978 employment
injury.4 In a March 23, 2007 order, the Board dismissed appellant’s appeal, again finding that he
had not intended to file an appeal in this case.5 By decision dated February 20, 2009, the Board
affirmed OWCP’s July 15, 2008 decision denying his request for reconsideration on the grounds
that it was untimely and failed to establish clear evidence of error.6 In a March 5, 2009 order, the
Board set aside an August 12, 2008 decision denying reconsideration of a June 27, 2007 decision
denying appellant’s recurrence claim and remanded the case to OWCP for merit review.7 By
merit decision dated February 16, 2011, the Board affirmed OWCP’s August 14 and June 26,
2009 decisions in File No. xxxxxx397 and its August 13, 2009 decision in File No. xxxxxx587,
finding that: (1) appellant failed to establish that he sustained a recurrence disability
commencing March 3, 1980 due to his accepted September 23, 1975 employment injury;
(2) OWCP properly refused to reopen his claim for reconsideration of the merits in File No.
xxxxxx397 pursuant to 5 U.S.C. § 8128(a); and (3) it properly refused to reopen appellant’s
claim for reconsideration of the merits in File No. xxxxxx587 on the grounds that the request
was untimely and failed to establish clear evidence of error.8 In a July 29, 2011 order, the Board
denied appellant’s petition for reconsideration.9 In an order dated June 21, 2012, the Board

2

Docket No. 05-1682 (issued October 7, 2005).

3

Docket No. 06-1338 (issued November 30, 2006).

4

Docket No. 06-1337 (issued December 11, 2006). By order dated June 15, 2007, the Board denied appellant’s
petition for reconsideration. Docket No. 06-1337 (issued June 15, 2007). In an order dated April 16, 2008, the
Board dismissed appellant’s appeal of the December 11, 2006 decision on the grounds that he did not have the right
to appeal from the final decision of the Board. Docket No. 07-2155 (issued April 16, 2008).
5

Docket No. 07-0684 (issued March 23, 2007).

6

Docket No. 09-47 (issued February 20, 2009).

7

Docket No. 09-18 (issued March 5, 2009).

8

Docket No. 10-634 (issued February 16, 2011).

9

Docket No. 10-634 (issued July 29, 2011).

2

dismissed his appeal of the February 16, 2011 decision on the grounds that he did not have the
right to appeal from the final decision of the Board.10
On February 20, 2013 appellant requested reconsideration and submitted a report dated
September 1975 from Dr. Robert L. Shore, a Board-certified orthopedic surgeon, who diagnosed
right lumbar muscle strain and a June 23, 1987 report from Dr. Hans Von Bauchitsch, a
psychiatrist, who found appellant so severely mentally impaired that he was totally unable to
pursue gainful employment.
By decision dated May 23, 2013, OWCP denied appellant’s request for reconsideration
on the grounds that it was untimely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.11 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).12 One such limitation provides that an application
for reconsideration must be submitted within one year of the date of OWCP’s decision for which
review is sought.13 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).14
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.15
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.16 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.17 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish

10

Docket No. 11-1976 (issued June 21, 2012).

11

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

12

See Annette Louise, 54 ECAB 783, 789-90 (2003).

13

20 C.F.R. § 10.607(a).

14

See F.R., Docket No. 09-575 (issued January 4, 2010); Jesus D. Sanchez, supra note 11.

15

20 C.F.R. § 10.607(b).

16

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

17

See M.L., Docket No. 09-956 (issued April 15, 2010); Fidel E. Perez, 48 ECAB 663, 665 (1997).

3

clear evidence of error.18 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.19 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.20
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.21 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that it abused its discretion in denying merit review in the
face of such evidence.22
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP regulations23 and procedures24 establish a one-year time
limit for requesting reconsideration, which begins on the date of the original OWCP decision.
However, a right to reconsideration within one year also accompanies any subsequent merit
decision on the issues,25 including any merit decision by the Board and any merit decision
following action by the Board.26 The most recent merit decision was dated February 16, 2011.
Appellant had one year from the date of this decision to make a timely request for
reconsideration. Since he did not file his request until February 20, 2013, approximately two
years later it was filed outside the one-year time period and was untimely filed. Consequently,
appellant must demonstrate clear evidence of error by OWCP in the denial of his claim.27
In order to establish clear evidence of error, a claimant must submit evidence relevant to
the issue which was decided by OWCP.28 The February 16, 2011 decision found that: appellant
18

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

19

See Leona N. Travis, 43 ECAB 227, 241 (1991).

20

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

21

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

22

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

23

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

24

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (January 2004); see
supra note 21.
25

See Robert F. Stone, 57 ECAB 292 (2005).

26

See n.24 supra at Chapter 2.1602.3.b (January 2004).

27

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

28

See Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

failed to establish that he sustained a recurrence disability commencing March 3, 1980 due to his
accepted September 23, 1975 employment injury; OWCP properly refused to reopen his claim
for reconsideration of the merits in File No. xxxxxx397 pursuant to 5 U.S.C. § 8128(a); and it
properly refused to reopen his claim for reconsideration of the merits in File No. xxxxxx587 on
the grounds that the request was untimely and failed to establish clear evidence of error.
Along with his request for reconsideration, appellant submitted a report dated September
1975 from Dr. Shore, who diagnosed right lumbar muscle strain and a June 23, 1987 report from
Dr. Von Bauchitsch who found appellant so severely mentally impaired that he was totally
unable to pursue gainful employment. Medical evidence submitted by appellant is insufficient to
establish that OWCP committed an error. The reports were not relevant to the issue decided by
OWCP, namely whether appellant’s current conditions were causally related to the accepted
work injury. Therefore, they cannot establish clear evidence of error.29 The reports dated from
Drs. Shore and Von Bauchitsch essentially repeat information contained in prior documents and
fail to raise a substantial question as to the correctness of the Board’s decision. The term clear
evidence of error is intended to represent a difficult standard. The submission of a detailed, wellrationalized medical report which, if submitted before the denial was issued, would have created
a conflict in medical opinion requiring further development, is not clear evidence of error.30
To establish clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.31 The evidence submitted does not manifest on its face
that OWCP committed an error in denying appellant’s claim. Appellant has not otherwise
submitted evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of
error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not establish clear evidence of error.

29

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

30

See Joseph R. Santos, 57 ECAB 554 (2006).

31

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011); see
Dean D. Beets, supra note 16.

5

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 29, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

